Citation Nr: 1600673	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  11-23 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for fibromyalgia.

2.  Entitlement to service connection for a psychiatric disorder, to include as secondary to the service-connected fibromyalgia. 

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from February 1987 to April 1988, and from  
November 1990 to May 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from  July 2009 and October 2013 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).

In April 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Board video conference hearing.  A transcript of that hearing is associated with the claims file.  Following the hearing, the appellant submitted additional evidence in support of her claims and waived the right to have the evidence initially considered by the RO.  38 C.F.R. § 20.1304(c) (2015).

The Veteran initially filed a claim of service connection for posttraumatic stress disorder, which she later withdrew and amended to include anxiety and depression.  However, in light of Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board finds that it is appropriate to characterize the claim broadly as one of entitlement to service connection for an acquired psychiatric disorder.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran contends that she currently suffers from a psychiatric disorder as secondary to the service-connected fibromyalgia.  VA treatment records noted treatment for symptoms of depression starting in 2003.  The stressors identified included marital discord, family and financial problems and sexual childhood trauma.  The treatment records throughout the appeal reflect multiple psychiatric diagnoses, to include major depressive disorder, generalized anxiety disorder and panic disorder.  Most recently, a private clinician diagnosed bipolar disorder.   

On VA examination in May 2011, the Veteran described being sexually abused by her stepfather and two brothers when she was a child.  She also reported onset of anhedonia in approximately 1991, as well as a suicide attempt in 1991 or 1992.  The examiner diagnosed depressive disorder, not otherwise specified (NOS) having onset in 1991.  The examiner stated that he was unable to determine whether the Veteran's depressive disorder, NOS, was related to fear of hostile military or terrorist activity without resorting to speculation, particularly in light of other confounding factors that may account for her symptoms including depression, fibromyalgia, and the Veteran's reported childhood sexual abuse.  

In October 2011, a VA examiner diagnosed depressive disorder, NOS.  The examiner identified psychosocial and environmental problems, including childhood abuse and financial stress.  The examiner opined that it was less likely as not that the Veteran's nonservice connected depressive disorder (or any other mental disorder) was due to the service connected fibromyalgia because her depression was primarily associated with childhood abuse and marital conflict.  The examiner further noted that while a review of records showed that that the Veteran's psychologist and psychiatrist had recently associated the Veteran's depression to the service connected fibromyalgia, their treatment notes referred to childhood rooted depression, isolation, guilt and anxiety, derived from sustained sexual abuse as a child.  The examiner, however, stated that an opinion as to whether fibromyalgia aggravated her depressive disorder, NOS, could not be rendered without resorting to mere speculation.    

In statements in November and December 2011, Dr. S.G., the Veteran's treating psychiatrist, reported that the Veteran's depression started when she began to have pain due to fibromyalgia.  In a deposition transcript dated May 2015, which was produced in connection with the Veteran's claim for Social Security Disability benefits, Dr. S.G. reported that the Veteran's fibromyalgia pain aggravated her depression and anxiety and limited her daily functioning and affected her ability    to work.  

In another deposition transcript in November 2014, the Veteran's treating psychologist, Dr. J.B., noted that the Veteran was the victim of physical and sexual abuse as a child and witnessed physical abuse towards her mother, as well as her mother shooting her stepfather.  Dr. J.B. concluded that these traumatic events contributed her depression.  While Dr. J.B. also noted some military stressors while the Veteran was deployed during Desert Storm, he reiterated that symptoms of anxiety and depression were really rooted in those childhood experiences.

In a June 2015 private psychological report, Dr. J.D. opined that the Veteran's depression and anxiety were less likely due to her service connected fibromyalgia, and stated that her bipolar disorder was at least as likely or not due to her service connected fibromyalgia.  However, in a subsequent statement some days later, Dr. J.D. then stated that the Veteran's acquired mental health psychiatric impairment was at least as likely as not secondary to her service connected fibromyalgia.

Initially, the Board notes that the Veteran's service-connected fibromyalgia is rated under the schedular criteria of Diagnostic Code 5025, which identifies several symptoms that must be considered in rating fibromyalgia, including depression, anxiety, and sleep disturbance.  The Board notes that pursuant to VA regulations, the evaluation of the same disability under various diagnoses, and the evaluation of the same manifestations under different diagnoses, are to be avoided.  38 C.F.R. § 4.14.  

It is unclear from the evidence whether the Veteran currently suffers from a psychiatric disability that is a distinct entity from the depression and anxiety symptoms already compensated by her fibromyalgia rating.  Accordingly, the  Board finds that additional VA examination is warranted.  

Also, the evidence shows that the Veteran applied for disability benefits from the Social Security Administration (SSA).  While some of these records have been submitted by the Veteran, it is unclear whether the complete SSA file has been submitted.  On remand, the SSA records, as well as relevant medical records, should be requested.

With regard to the Veteran's claim for a rating higher than 40 percent for fibromyalgia, as the rating criteria under Diagnostic Code 5025 contemplate,     among other things, depression and anxiety, the Board finds the issue of entitlement to a rating higher for fibromyalgia and the TDIU claim are inextricably intertwined with the unresolved service connection claim.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Request from SSA the disability decision and all related records concerning the Veteran's application for disability benefits, and associate these records with the claims file.

2.  Ask the Veteran to provide the names and addresses   of all medical care providers who have treated her for fibromyalgia and a psychiatric disorder.  After securing the necessary release, the AOJ should request any relevant records identified that are not duplicates of those already contained in the claims file.  If any requested records     are not available, the Veteran should be notified of such. 
 
3.  Obtain updated VA treatment records. 

4.  After the above development is completed to the  extent possible, schedule the Veteran for a VA psychiatric examination to determine the current nature of her psychiatric disorders and their relation, if any, to the service-connected fibromyalgia.  The claims file must    be reviewed by the examiner in conjunction with the examination.  All indicated tests should be done, including psychological testing, and all findings must be reported in detail. 

Following review of the claims file and examination of the Veteran the examiner should respond to the following:

a) Please identify all psychiatric disorders found.  For any psychiatric disability found, the examiner must provide an opinion as to whether it is a distinct disability versus a manifestation of the service-connected fibromyalgia.  The examiner should explain the reasoning for the conclusion provided.

b) If a psychiatric disorder separate and distinct from the service-connected fibromyalgia is diagnosed, please provide an opinion as to whether it is at least as likely     as not (a 50 percent or greater probability) that the psychiatric disability is caused by her service-connected fibromyalgia.  If not caused by fibromyalgia, the examiner should opine whether the Veteran's psychiatric disability is permanently worsened in severity beyond the natural progress of the condition (as opposed to a temporary exacerbation of symptoms) by the service-connected fibromyalgia.  The examiner should explain the reasoning for the opinions provided. 

If a permanent worsening of the Veteran's psychiatric disorder beyond natural progression (aggravation) is found, the examiner should, to the extent possible, attempt to quantify the amount of worsening of the psychiatric disorder beyond the baseline level of disability that is due to the service connected fibromyalgia.

5.  After the above has been completed to the extent possible, the AOJ should readjudicate the claims.  If the benefits sought remain denied, the Veteran should be issued a supplemental statement of the case and be provided an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




